Case 2:20-cv-00656-JLB-MRM Document 6 Filed 09/02/20 Page 1 of 4 PageID 311




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

RFG PETRO SYSTEMS, LLC, a Florida
limited liability company,

             Plaintiff,

v.                                             Case No.: 2:20-cv-00656-JLB-MRM

JONATHAN R. MARTIN, an individual,
PLASTICS CONSULTING, LLC, a Texas
limited liability company, and BLACK
MAMBA ROD LIFT LLC, a Texas limited
liability company,

             Defendant.
                                         /

                                       ORDER

      This cause comes before the Court sua sponte upon review of the Notice of

Removal filed by Defendants Jonathan R. Martin and Black Mamba Rod Lift LLC

(“Mamba”). (Doc. 1.). The Notice of Removal provides that the parties are completely

diverse because: (1) Plaintiff RFG Petro Systems, LLC (‘RFG”), is “located in

Sarasota, Florida”; (2) Mr. Martin “was and is a resident of Oklahoma”; and (3)

Mamba “is located in Texas.” (Id. at 2.) The Court requires more information before

it can determine whether subject matter jurisdiction exists.

      District courts must “inquire into subject matter jurisdiction sua sponte

whenever it may be lacking.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410

(11th Cir. 1999). Subject matter jurisdiction exists if the citizenship of the parties is

completely diverse and the amount in controversy exceeds $75,000.00. See 28 U.S.C.

§ 1332. Complete diversity requires that the citizenship of every plaintiff be diverse
Case 2:20-cv-00656-JLB-MRM Document 6 Filed 09/02/20 Page 2 of 4 PageID 312




from the citizenship of each defendant. Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89

(2005). “[D]iversity jurisdiction is determined . . . at the time of removal.” PTA-FLA,

Inc. v. ZTE USA, Inc., 844 F.3d 1299, 1306 (11th Cir. 2016). “[A] removing defendant

bears the burden of proving federal jurisdiction.” Lowery v. Ala. Power Co., 483 F.3d

1184, 1211 (11th Cir. 2007).

       “[A] limited liability company is a citizen of any state of which a member of the

company is a citizen.” Rolling Greens MHP, L.P. v. Comcast SCH Holdings, 374

F.3d 1020, 1022 (11th Cir. 2004). If members of an unincorporated association—like

an LLC—are themselves unincorporated associations, then the citizenship of those

members must be traced through all their respective partners or members, however

many layers there might be. Purchasing Power, LLC v. Bluestem Brands, Inc., 851

F.3d 1218, 1220 (11th Cir. 2017). This is distinct from the citizenship of corporate

entities. See MacGinnitie v. Hobbs Grp., LLC, 420 F.3d 1234, 1239 (11th Cir. 2005)

(“[A] corporation is a citizen of both the state where it is incorporated and the state

where it has its principal place of business.” (citing 28 U.S.C. § 1332(c))).

       The allegations in the Notice of Removal are insufficient for this Court to

determine the citizenship of any of the parties at the time of removal. According to

the Notice of Removal, RFG is “located in Sarasota, Florida.” (Doc. 1 at 2.) There is

nothing in the Notice of Removal or its attachments regarding RFG’s members; RFG’s

“location” is irrelevant to its citizenship.

       Next, the Notice of Removal contains no information regarding the citizenship

of Defendant Plastics Consulting, LLC (“Plastics”). Based on the attachments to the




                                               2
Case 2:20-cv-00656-JLB-MRM Document 6 Filed 09/02/20 Page 3 of 4 PageID 313




state-court complaint, it appears Plastics had two members as of January 7, 2020:

Mr. Martin, who is a “resident” of Oklahoma, and his wife, Victoria K. Martin. (Doc.

1-3, Ex. I.)   It is unclear whether Mr. and Mrs. Martin remained Plastics’ sole

members on the date of removal. PTA-FLA, Inc., 844 F.3d at 1306. Moreover, Mr.

Martin’s “residence” is not equivalent to “citizenship” for purposes of jurisdiction. See

generally Travaglio v. Am. Exp. Co., 735 F.3d 1266, 1269 (11th Cir. 2013) (explaining

that citizenship is equivalent to domicile, which requires both residence and intention

to remain indefinitely). Mrs. Martin’s citizenship is not discussed at all.

      Finally, the Notice of Removal alleges that Mamba is “located in Texas.” (Doc.

1 at 2.)   Again, this fact is irrelevant to Mamba’s citizenship.       The state-court

complaint provides that Mamba’s two “managers” are Mr. Martin and Jeff

McDougall.     (Doc. 1-8.)   Mr. McDougall’s citizenship is unclear and, as already

explained, Ms. Martin’s “residence” in Oklahoma is insufficient. Moreover, the fact

that Mr. Martin and Mr. McDougall are Mamba’s only “managers” does not mean

they are its only members. The Court needs to know the citizenship of all of Mamba’s

members, not just the managing members. Rolling Greens MHP, L.P., 374 F.3d at

1022. Other people besides Mr. Martin and Mr. McDougall were apparently involved

in Mamba’s formation. (Doc. 1-3 at ¶15.) It is unclear whether they are members.

      Therefore, it is ORDERED:

      1.       No later than September 16, 2020, Mr. Martin and Mamba are

DIRECTED to file a supplemental memorandum addressing the deficiencies

identified in this Order.




                                           3
Case 2:20-cv-00656-JLB-MRM Document 6 Filed 09/02/20 Page 4 of 4 PageID 314




      2.     Absent compliance with this Order, the case will be remanded to state

court without further notice.

      ORDERED in Fort Myers, Florida, September 2, 2020.




                                        4
